DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In line 5 on page 2 in SUBSTITUTE SPECIFICATION – CLEAN VERSION, “The color film substrate includes: a basal substrate” should be “The color film substrate includes: a base substrate”. 
In lines 4-5 on page 3 in SUBSTITUTE SPECIFICATION – CLEAN VERSION, “The method includes: providing a basal substrate” should be “The method includes: providing a base substrate”.
Appropriate correction is required.
Claim Objections
Claims 1, 7-9, and 12 are objected to because of the following informalities:
In claim 1, line 2, “a basal substrate” should be “a base substrate”. 
In claim 7, line 2, “a basal substrate” should be “a base substrate”. 
In claim 8, lines 9-10, “the basal substrate” should be “the base substrate”. 
In claim 9, line 2, “the basal substrate” should be “the base substrate”. 
In claim 12, line 2, “the basal substrate” should be “the base substrate”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (U.S. Patent Application Publication No. 2012/0327339, “Chae”).
Regarding claim 1, Chae discloses a color film substrate (Figures 3-4, the color filter array substrate 170; see Paragraph [0042] identifying the embodiment shown in Figures 3-4), comprising:
a basal substrate (102);
a plurality of color resistance blocks (106) arranged in an array on the basal substrate; the plurality of color resistance blocks comprising a red color resistance block (106 in RSP; Paragraph [0053]), a green color resistance block (106 in GSP), a blue color resistance block (106 in BSP), and a yellow color resistance block (106 in YSP); and
wherein heights of the plurality of color resistance blocks are equal (Figure 4; Paragraphs [0031]-[0033]).

Regarding claim 2, Chae discloses the limitations of claim 1 above, and further discloses that the yellow color resistance block is composed of a red color resistance section and a green color resistance section stacked in a direction perpendicular to the basal substrate (Figure 4).

Regarding claim 6, Chae discloses the limitations of claim 1 above, and further discloses a liquid crystal display panel (Figure 3; [Paragraph 0041]) comprising the color film substrate according to claim 1, a counter substrate (132) opposite to the color film substrate, and a liquid crystal layer (152) between the color film substrate and the counter substrate;
wherein thicknesses of the liquid crystal layer at positions corresponding to the plurality of color resistance blocks are equal (Figure 3; Paragraphs [0031]-[0033]). 
Regarding claim 7, Chae discloses a method for manufacturing a color film substrate (Figures 3-6, the color filter array substrate 170; Paragraphs [0042]-[0044]), comprising:
providing a basal substrate (102);
arranging a plurality of color resistance blocks (106) on the basal substrate; the plurality of color resistance blocks comprising a red color resistance block (106 in RSP; Paragraph [0053]), a green color resistance block (106 in GSP), a blue color resistance block (106 in BSP), and a yellow color resistance block (106 in YSP); and
wherein heights of the plurality of color resistance blocks are equal (Figure 4; Paragraphs [0031]-[0033]).

Regarding claim 8, Chae discloses the limitations of claim 7 above, and further discloses that the yellow color resistance block is composed of a red color resistance section and a green color resistance section stacked in a direction perpendicular to the basal substrate (Figure 4);
wherein the red color resistance section and the red color resistance block are formed by the same composition process, and the green color resistance section and the green color resistance block are formed by the same composition process (Paragraphs [0031]-[0033]).

Regarding claim 9, Chae discloses the limitations of claim 8 above, and further discloses arranging a plurality of color resistance blocks on the basal substrate comprises:
arranging a red color resistance layer for forming the red color resistance block (R) and the red color resistance section (r);
forming the red color resistance block and the red color resistance section based on the red color resistance layer by a first composition process (Figures 6G-6H and Paragraphs [0076]-[0079]);
arranging a green color resistance layer for forming the green color resistance block (G) and the green color resistance section (g); and
forming the green color resistance block and the green color resistance section based on the green color resistance layer by a second composition process (Figures 6E-6F and Paragraphs [0071]-[0075]; see also Paragraph [0080] “However, there is no restriction as to the formation sequence of blue, green and red color filters B, G and R”).

Regarding claim 16, Chae discloses the limitations of claim 6 above, and Chae further discloses the yellow color resistance block is composed of a red color resistance section and a green color resistance section stacked in a direction perpendicular to the basal substrate (Figure 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Zhao (US 2016/0349418).
Regarding claim 3, Chae discloses the limitations of claim 2 above.
Chae does not disclose that a ratio of a height of the red color resistance section to a height of the green color resistance section is in a range of 0.5 to 0.75.
However, Zhao teaches variation of thickness of the stacked red and green color filters (Paragraphs [0040], [0043]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the ratio of the color filter as disclosed by Chase with the teachings of Zhao, wherein a ratio of a height of the red color resistance section to a height of the green color resistance section is in a range of 0.5 to 0.75, for the purpose of achieving a color gamut according to actual demand (Zhao: Paragraph [0043]).

Regarding claim 10, Chae discloses the limitations of claim 8 above.
Chae does not disclose that a ratio of a height of the red color resistance section to a height of the green color resistance section is in a range of 0.5 to 0.75.
However, Zhao teaches variation of thickness of the stacked red and green color filters (Paragraphs [0040], [0043]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the ratio of the color filter as disclosed by Chase with the teachings of Zhao, wherein a ratio of a height of the red color resistance section to a height of the green color resistance section is in a range of 0.5 to 0.75, for the purpose of achieving a color gamut according to actual demand (Zhao: Paragraph [0043]).

Regarding claim 14, Chae discloses the limitations of claim 9 above.
Chae does not explicitly disclose a ratio of a height of the red color resistance section to a height of the green color resistance section is in a range of 0.5 to 0.75.
However, Zhao teaches variation of thickness of the stacked red and green color filters (Paragraphs [0040], [0043]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the ratio of the color filter as disclosed by Chase with the teachings of Zhao, wherein a ratio of a height of the red color resistance section to a height of the green color resistance section is in a range of 0.5 to 0.75, for the purpose of achieving a color gamut according to actual demand (Zhao: Paragraph [0043]).

Regarding claim 17, Chae discloses the limitations of claim 16 above.
Chae does not disclose a ratio of a height of the red color resistance section to a height of the green color resistance section is in a range of 0.5 to 0.75.
However, Zhao teaches variation of thickness of the stacked red and green color filters (Paragraphs [0040], [0043]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the ratio of the color filter as disclosed by Chase with the teachings of Zhao, wherein a ratio of a height of the red color resistance section to a height of the green color resistance section is in a range of 0.5 to 0.75, for the purpose of achieving a color gamut according to actual demand (Zhao: Paragraph [0043]).

Claims 4-5, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Yang et al. (U.S. Patent Application Publication No. 2007/0008462, “Yang”).
Regarding claim 4, Chae discloses the limitations of claim 1 above.
However, Chae does not disclose that the yellow color resistance block is composed of a red color resistance section and a green color resistance section which are in a same layer and adjacent to each other.
Yang teaches a yellow color filter is composed of a red color filter and a green color filter (Figure 1A, the second color pixel region 102 includes a read color filter and a green color filter to form a yellow color filter therein; Paragraphs [0060]-[0062]) which are in a same layer and adjacent to each other (Figure 1B).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Chae yellow color filter with the teachings of Yang, wherein the yellow color resistance block is composed of a red color resistance section and a green color resistance section which are in a same layer and adjacent to each other as taught by Yang, to improve the luminance of the display apparatus while avoiding the non-uniform thickness resulting from stacking different color filter layers (Yang: Paragraphs [0011]-[0013], [0031]).

 Regarding claim 5, Chae as modified by Yang discloses the limitations of claim 4 above.
Chae does not disclose that a ratio of an area of the red color resistance section to an area of the green color resistance section is in a range of 0.6 to 0.75.
However, Yang generally teaches providing an additional color filter to improve the luminance (Paragraph [0031]), and the example of the yellow color filter where the ratio of the area of a red color filter and that of a green color filter is 1, or the area of a red color filter may differ from the area of a green color filter (Paragraph [0063]). 
Because adjusting the ratio between the area of the red color filter and the area of the green color filter would yield a reddish yellow color filter or a greenish yellow color filter, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Chae yellow color with the teachings of Yang, where a ratio of an area of the red color resistance section to an area of the green color resistance section is in a range of 0.6 to 0.75, so as to avoid a non-uniform thickness resulting from stacking different color filter layers and improve image display quality as required (Yang: Paragraphs [0011]-[0013]).

Regarding claim 11, Chae discloses the limitations of claim 7 above.
However, Chae does not disclose that the yellow color resistance block is composed of a red color resistance section and a green color resistance section which are in a same layer and adjacent to each other;
wherein the red color resistance section and the red color resistance block are formed by the same composition process, and the green color resistance section and the green color resistance block are formed by the same composition process.
Yang teaches a yellow color filter is composed of a red color filter and a green color filter (Figure 1A, the second color pixel region 102 includes a read color filter and a green color filter to form a yellow color filter therein; Paragraphs [0060]-[0062]) which are in a same layer and adjacent to each other (Figure 1B);
wherein the red color resistance section and the red color resistance block are formed by the same composition process, and the green color resistance section and the green color resistance block are formed by the same composition process (Paragraph [0062]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Chae yellow color filter with the teachings of Yang, wherein the yellow color resistance block is composed of a red color resistance section and a green color resistance section which are in a same layer and adjacent to each other and wherein the red color resistance section and the red color resistance block are formed by the same composition process, and the green color resistance section and the green color resistance block are formed by the same composition process as taught by Yang, to improve the luminance of the display apparatus while avoiding the non-uniform thickness resulting from stacking different color filter layers (Yang: Paragraphs [0011]-[0013], [0031]).

Regarding claim 12, Chae as modified by Yang discloses the limitations of claim 11 above.
However, Chae does not disclose arranging a plurality of color resistance blocks on the basal substrate comprises:
arranging a red color resistance layer for forming the red color resistance block and the red color resistance section;
forming the red color resistance block and the red color resistance section based on the red color resistance layer by a first composition process;
arranging a green color resistance layer for forming the green color resistance block and the green color resistance section; and
forming the green color resistance block and the green color resistance section based on the green color resistance layer by a second composition process.
Yang generally teaches providing an additional color filter to improve the luminance (Paragraph [0031]), and arranging a plurality of color resistance blocks on the basal substrate (Figures 1A-1B, color filters in 101 and 102 formed on 110) comprises:
arranging a red color resistance layer for forming the red color resistance block and the red color resistance section (forming a red color filter in 101 and 102);
forming the red color resistance block and the red color resistance section based on the red color resistance layer by a first composition process (Paragraph [0062]);
arranging a green color resistance layer for forming the green color resistance block and the green color resistance section (forming a green color filter in 101 and 102); and
forming the green color resistance block and the green color resistance section based on the green color resistance layer by a second composition process (Paragraph [0062]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Chae yellow color filter with the teachings of Yang, wherein a plurality of color resistance blocks on the basal substrate comprises: arranging a red color resistance layer for forming the red color resistance block and the red color resistance section; forming the red color resistance block and the red color resistance section based on the red color resistance layer by a first composition process; arranging a green color resistance layer for forming the green color resistance block and the green color resistance section; and forming the green color resistance block and the green color resistance section based on the green color resistance layer by a second composition process as taught by Yang, to improve the luminance of the display apparatus while avoiding the non-uniform thickness resulting from stacking different color filter layers (Yang: Paragraphs [0011]-[0013], [0031]).

Regarding claim 13, Chae as modified by Yang discloses the limitations of claim 11 above.
Chae does not disclose a ratio of an area of the red color resistance section to an area of the green color resistance section is in a range of 0.6 to 0.75.
However, Yang generally teaches providing an additional color filter to improve the luminance (Paragraph [0031]) and the example of the yellow color filter where the ratio of the area of a red color filter and that of a green color filter is 1 or the area of a red color filter may differ from the area of a green color filter (Paragraph [0063]). 
Because adjusting the ratio between the area of the red color filter and the area of the green color filter would yield a reddish yellow color filter or a greenish yellow color filter, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Chae yellow color with the teachings of Yang, where a ratio of an area of the red color resistance section to an area of the green color resistance section is in a range of 0.6 to 0.75, so as to avoid a non-uniform thickness resulting from stacking different color filter layers and improve image display quality as required (Yang: Paragraphs [0011]-[0013]).

Regarding claim 15, Chae as modified by Yang discloses the limitations of claim 12 above.
However, Chae does not disclose a ratio of an area of the red color resistance section to an area of the green color resistance section is in a range of 0.6 to 0.75.
However, Yang generally teaches providing an additional color filter to improve the luminance (Paragraph [0031]) and the example of the yellow color filter where the ratio of the area of a red color filter and that of a green color filter is 1 or the area of a red color filter may differ from the area of a green color filter (Paragraph [0063]). 
Because adjusting the ratio between the area of the red color filter and the area of the green color filter would yield a reddish yellow color filter or a greenish yellow color filter, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Chae yellow color with the teachings of Yang, where a ratio of an area of the red color resistance section to an area of the green color resistance section is in a range of 0.6 to 0.75, so as to avoid a non-uniform thickness resulting from stacking different color filter layers and improve image display quality as required (Yang: Paragraphs [0011]-[0013]).

Regarding claim 18, Chae discloses the limitations of claim 6 above.
However, Chae does not disclose that the yellow color resistance block is composed of a red color resistance section and a green color resistance section which are in the same layer and adjacent to each other.
Yang teaches a yellow color filter is composed of a red color filter and a green color filter (Figure 1A, the second color pixel region 102 includes a read color filter and a green color filter to form a yellow color filter therein; Paragraphs [0060]-[0062]) which are in a same layer and adjacent to each other (Figure 1B).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Chae yellow color filter with the teachings of Yang, wherein the yellow color resistance block is composed of a red color resistance section and a green color resistance section which are in a same layer and adjacent to each other as taught by Yang, to improve the luminance of the display apparatus while avoiding the non-uniform thickness resulting from stacking different color filter layers (Yang: Paragraphs [0011]-[0013], [0031]).

Regarding claim 19, Chae as modified by Yang discloses the limitations of claim 18 above.
However, Chae does not disclose a ratio of an area of the red color resistance section to an area of the green color resistance section is in a range of 0.6 to 0.75.
However, Yang generally teaches providing an additional color filter to improve the luminance (Paragraph [0031]) and the example of the yellow color filter where the ratio of an area of a red color filter and that of a green color filter is 1 or the area of a red color filter may differ from the area of a green color filter (Paragraph [0063]). 
Because adjusting the ratio between the area of the red color filter and the area of the green color filter would yield a reddish yellow color filter or a greenish yellow color filter, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Chae yellow color with the teachings of Yang, where a ratio of an area of the red color resistance section to an area of the green color resistance section is in a range of 0.6 to 0.75, so as to avoid a non-uniform thickness resulting from stacking different color filter layers and improve image display quality as required (Yang: Paragraphs [0011]-[0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                                  

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871